Citation Nr: 1418831	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for depressive disorder with anxiety.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an effective date earlier than January 16, 2009 for the grant of service connection for depressive disorder with anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Veteran filed a notice of disagreement with respect to the issues of entitlement to a rating in excess of 20 percent for chronic cervical strain and entitlement to service connection for seizures (which were both denied in the February 2010 rating decision), and a statement of the case on these issues was issued in November 2010, the Veteran specifically limited his substantive appeal (January 2011 VA Form 9) to the issues listed on the title page of this decision.  As such, the only issues currently before the Board are those listed on the title page.  

The issues of entitlement to an initial rating in excess of 10 percent for depressive disorder with anxiety, entitlement to service connection for a bilateral leg disability, entitlement to service connection for sleep apnea, and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for depression and anxiety was denied in a January 1996 Board decision.  

2.  Although the January 1996 Board decision was initially appealed to the United States Court of Appeals for Veterans Claims, in his reply brief, the Veteran explicitly withdrew his appeal of the claim for service connection for depression-anxiety.

3.  The Veteran has not asserted that the January 1996 Board decision was clearly and unmistakably erroneous.

3.  Following the Board's January 1996 decision, the next written communication in which the Veteran indicated he was seeking service connection for any psychiatric disability was on January 16, 2009.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than January 16, 2009, for the grant of service connection for depressive disorder with anxiety have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the earlier effective date claim, this issue comes on appeal of a February 2010 rating decision which granted service connection for depressive disorder with anxiety.  The current appeal is a result of a notice of disagreement with the effective date assigned, and thus gives rise to no further duty to notify under VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In this case, the resolution of the appellant's claims is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally DelaCruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Legal Analysis

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In his March 2010 notice of disagreement, the Veteran asserted that the effective date for the award of service connection for depressive disorder with anxiety should be in August 1992, when he first filed his claim for depressive disorder.  

The Veteran's initial claim for depression was received in September 1992.  It was denied in a January 1993 rating decision.  The Veteran perfected an appeal of this issue and in a January 1996 decision, the Board denied service connection for depression and anxiety.  The Veteran appealed this decision to the Court.  However, prior to the Court rendering a decision in the case, in the Appellant's Reply Brief on page 9, the Veteran withdrew his appeal of the claim for service connection for depression and anxiety.

The Court's January 2000 Memorandum Decision reflects that the Veteran withdrew his appeal of the issue of entitlement to service connection for depression and anxiety.  There is no subsequent correspondence in the claims file that could be considered a claim to establish service connection for any psychiatric disability until the Veteran filed his January 16, 2009 claim for service connection for PTSD, and neither the Veteran nor his representative claim otherwise.  Instead, as previously noted, the Veteran contends that he initially filed his claim for service connection for depressive disorder with anxiety in August 1992 and that this should be the effective date.  

Accordingly, the Board finds that the correct date of this claim is January 16, 2009.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and January 16, 2009, is more than one year after the Veteran's discharge from service.

The Board acknowledges the Veteran's and his representative's contentions that entitlement to service connection for this disability arose long before January 16, 2009.  However, even if entitlement had arisen prior to this date, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).

In sum, the evidence does not establish any basis for assigning an effective date earlier than January 16, 2009 for the grant of service connection for depressive disorder with anxiety.  The Veteran's appeal on this issue must be denied.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than January 16, 2009 for the grant of service connection for depressive disorder with anxiety is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's remaining claims, the Veteran has indicated (in his January 2011 VA Form 9) that he receives treatment at the VA Medical Center in Dallas, Texas, as well as the Cooper Clinic in Dallas.  The record reflects that the most recent VA treatment records in the claims file are dated in March 2010.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's claim for an increased initial rating for depressive disorder with anxiety, the most recent VA examination of record is dated in November 2009.  Importantly, a March 2010 VA mental health treatment record notes that the Veteran's psychiatric medication was increased.  Moreover, in March 2010 the Veteran reported that he now has nightmares four nights a week.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, a remand for a new VA examination is warranted.

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran has indicated in a January 2011 statement that his sleep apnea is secondary to his depressive disorder with anxiety.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2013).  This requirement was not contained in prior versions of the regulation.  Cf. 38 C.F.R. § 3.310 (2006).

The Veteran has never undergone a VA examination for the purpose of determining the nature and etiology of his sleep apnea.  As such, a VA examination should be scheduled on remand.  See 38 C.F.R. § 3.310(b) (2013).

With respect to the Veteran's claim for service connection for a bilateral leg disability, the Board notes that the Veteran's service treatment records reflect that in August 1991 the Veteran was seen for complaints of right knee pain.  The assessment was right adductor muscle injury.  He was placed on modified duty for a few days.  A September 1991 service treatment record notes that the Veteran was seen for right leg pain.  The Veteran reported that he hit his knee.  The assessment was no specific findings, probably acute contusion.  An October 1991 service treatment record notes that the Veteran was assessed with mild shin splints.  The July 1992 report of medical history at the time of separation reflects that the Veteran endorsed cramps in his legs and trick or locked knee.  Therefore, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current bilateral leg disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2013).
 
As the above issues may have an impact on the claim of entitlement to a TDIU, the TDIU issue is inextricably intertwined with the other issues being remanded and is also remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical Center in Dallas, Texas, to include any outpatient clinics, dated from March 2010 to the present, and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's sleep apnea.

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, should be conducted. 

With respect to the Veteran's currently diagnosed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the sleep apnea was caused by service, began in service or is otherwise related to service.  
The examiner must also provide an opinion as to whether it is at last as likely as not (50 percent probability or more) that the Veterans sleep apnea is caused or aggravated by his service-connected depressive disorder with anxiety or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

3.  The Veteran should be scheduled for a VA orthopedic examination for the purpose of determining the nature and etiology of the current bilateral leg disability.  

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, should be conducted. 

All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a bilateral leg disability.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, or is otherwise related to service, to specifically include the Veteran's August 1992 complaints of right knee pain and assessment of right adductor muscle injury, the September 1991 service treatment record showing complaints of right leg pain and assessment of no specific findings, probably acute contusion, the October 1991 assessment of mild shin splints, and the July 1992 separation report of medical history noting that the Veteran endorsed cramps in his legs and trick or locked knee.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral leg disability is caused or aggravated by his service-connected chronic lumbosacral strain with degenerative joint disease or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the severity of his depressive disorder with anxiety.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's rating schedule.

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, taken alone or in combination, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §3.158, 3.655 (2013).

6.  After completing the above requested development action, and any other indicated development action indicated as a result of the above, the RO must then readjudicate the claims and, thereafter, if the claims on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


